Exhibit 12(b) General Electric Company Computation of Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends Years ended December 31 (Dollars in millions) 2009 2008 2007 2006 2005 General Electric Company and consolidated affiliates Earnings(a) $ 10,096 $ 19,782 $ 27,528 $ 24,150 $ 22,024 Plus: Interest and other financial charges included in expense(b) 18,770 26,295 24,103 19,104 14,884 One-third of rental expense(c) 610 477 648 592 589 Adjusted “earnings” $ 29,476 $ 46,554 $ 52,279 $ 43,846 $ 37,497 Fixed charges: Interest and other financial charges included in expense(b) $ 18,770 $ 26,295 $ 24,103 $ 19,104 $ 14,884 Interest capitalized 42 73 93 71 75 One-third of rental expense(c) 610 477 648 592 589 Total fixed charges $ 19,422 $ 26,845 $ 24,844 $ 19,767 $ 15,548 Ratio of earnings to fixed charges 1.52 1.73 2.10 2.22 2.41 Preferred stock dividend requirements $ 300 $ 75 $ – $ – $ – Ratio of earnings before provision for income taxes to earnings from continuing operations 0.91 1.06 1.18 1.20 1.21 Preferred stock dividend factor on pre-tax basis 273 80 – – – Fixed charges 19,422 26,845 24,844 19,767 15,548 Total fixed charges and preferred stock dividend requirements $ 19,695 $ 26,925 $ 24,844 $ 19,767 $ 15,548 Ratio of earnings to combined fixed charges and preferred stock dividends 1.50 1.73 2.10 2.22 2.41 (a) Earnings before income taxes, noncontrolling interests, discontinued operations and undistributed earnings of equity investees. (b) Included interest on tax deficiencies. (c) Considered to be representative of interest factor in rental expense.
